Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
	Claims Status:
	Claims 33-39 are new.
Claims 3, 4, 8, 14, 16, 19, 21, 28 and 29 have been cancelled.
	Claims 1, 2, 5-7, 9-13, 27, 30 and 31 are withdrawn.
	Claims 15, 17, 18, 20, 22-26 and 32-39 are under examination.

Withdrawn rejections
Applicant's amendments and arguments filed 4/22/22 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn. The Examiner’s amendment below places the application in immediate condition for allowance.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Landin Boring on 5/4/22.

The application has been amended as follows: 

Replace claim 1 with: A method of manufacturing a bone graft material, the method comprising:
combining a radiopaque component with a cancellous bone component to produce the bone graft material, wherein the cancellous bone component comprises native osteoreparative cells and less than 5% CD4+ cells, less than 5% CD3+ cells, and less than 5% CD45+ cells, and
wherein the radiopaque component comprises particles having an average diameter from 100 microns to 4 mm, and the cancellous bone component comprises a particle size between 1 mm and 4 mm. 
	
Replace claim 15 with: A bone graft material, comprising:
a radiopaque component; and
a cancellous bone component,
wherein the cancellous bone component comprises native, osteoreparative cells and less than 5% CD4+ cells, less than 5% CD3+ cells, and less than 5% CD45+ cells, and
wherein the radiopaque component comprises particles having an average diameter from 100 microns to 4 mm, and the cancellous bone component comprises a particle size between 1 mm and 4 mm. 

Cancel claim 38.

Election/Restrictions
Claim 15 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 1, 2, 5-7, 9-13, 27, 30 and 31, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 8/11/21 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The closest prior art of Anderson et al. (US 20150011947) does not teach or suggest, alone or in combination, the instantly claimed bone graft material that requires particles between 1-4 mm. Anderson et al. teach and suggest particles less than 700 microns (claims 1, 13, 15; Abstract; [0011]) because “This particle size distribution provides a unique particulate bone composition of either cancellous bone or cortical bone or mixture 30s thereof with improved osteoinductive activity.” [0049] Furthermore, Anderson et al. teach that particles of this size fit in the fascia matrix [0046] and thus there is no motivation to select particles of greater than about 700 microns, such as the instant claimed range of 1-4 mm, because those particles would not fit in the pores or have the improved osteoconductive activity. While the art does teach and suggest particles that appear to be within the claimed diameter and size ranges (See claims 1 and 5 of: US 20140255489), obviousness requires the additional showing that a person of ordinary skill at the time of the invention would have selected and combined those prior art elements. In the instant case, it would appear to be contrary to the teachings of Anderson et al. to do so. Accordingly, it would then only be through hindsight using the instant inventor’s disclosure as a blueprint that the ordinary artisan would modify the art of record to derive the instantly claimed subject matter. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Claims 1, 2, 5-7, 9-13, 15, 17, 18, 20, 22-27, 30-37 and 39 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNST V ARNOLD whose telephone number is (571)272-8509. The examiner can normally be reached M-F 7-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Y Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERNST V ARNOLD/Primary Examiner, Art Unit 1613